Citation Nr: 0700265	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  05-01 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
erectile dysfunction.

2.  Entitlement to an increased evaluation for diabetes 
mellitus, type II with hypercholesterolemia, currently rated 
20 percent disabling.

3.  Whether a notice of disagreement was timely filed from an 
August 1999 rating decision assigning an effective date of 
July 1, 1997, for the award of separate evaluations for post 
traumatic arthritis and other knee impairment for each knee.

4.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
asbestosis.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
November 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) No. Little Rock, Arkansas Regional 
Office (RO) denying the benefits sought on appeal.

In February 2006, the veteran and his spouse appeared at the 
RO and offered testimony in support of his claims at a video-
conference hearing before the undersigned.  A transcript of 
the veteran's testimony has been associated with his claims 
file. 

The issue of whether new and material evidence has been 
submitted to reopen the claim for entitlement to service 
connection for asbestosis is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center in Washington D.C.


FINDINGS OF FACT

1.  The veteran's erectile disability is manifested by sexual 
dysfunction without deformity of the penis.

2.  The veteran's diabetes mellitus requires insulin and diet 
restrictions, but regulation of activities is not required.

3.  On August 10, 1999, the RO sent notice to the appellant 
of its August 1999 rating decision assigning an effective 
date of July 1, 1997 for the award of separate evaluations 
for post traumatic arthritis and other knee impairment for 
each knee.

4.  A notice of disagreement with the August 1999 rating 
decision was received by the RO on May 14, 2004.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
erectile dysfunction have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.31, and Part 4 Diagnostic Code 
7522 (2006).

2.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4, Diagnostic Code 7913 (2006).

3.  The veteran's notice of disagreement with the August 1999 
RO rating action was not timely filed and the August 1999 RO 
determination is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2002, March 
2003, December 2003, May 2003, and May 2005; rating decisions 
in April 2002 and April 2004; statements of the case in March 
2003, October 2004, and January 2005; and a supplemental 
statement of the case in November 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the December 2005 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

I.  Increased evaluations for Erectile Dysfunction and 
Diabetes Mellitus

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far as can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2006).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31. 

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

A.  Erectile dysfunction

The RO has assigned the veteran's erectile dysfunction 
disability a 0 percent rating under 38 C.F.R. § 4.115b, 
Diagnostic Code 7522.  Diagnostic Code 7522 provides only for 
a 20 percent rating for deformity of the penis with loss of 
erectile power.  The question before the Board is whether a 
compensable rating should be assigned for the erectile 
dysfunction.

While the veteran asserts and has so testified that his 
disability prevents his ability to have a normal sex life, 
the veteran has no deformity of his penis and his genitalia 
are normal.  The VA examination report dated in December 2002 
shows normal bilaterally descended testes with a normal 
circumcised male phallus.  The criteria for a compensable 
rating under Diagnostic Code 7522 have not been met.  
Accordingly, the criteria for a 20 percent evaluation based 
on deformity of the penis with loss of erectile power have 
not been met.

In reaching this decision, the Board has considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2.

As the preponderance of the evidence is against the claim for 
a compensable rating, the benefit of the doubt doctrine is 
not applicable, and a compensable rating is not warranted at 
any time of the appeal.  38 U.S.C.A. § 5107(b).

B. Diabetes mellitus

The veteran essentially contends that his service-connected 
diabetes mellitus is more disabling than currently evaluated.  
He testified in February 2006, that his diabetes is out of 
control and that both his diet and activities are restricted 
as a result of this disorder.

The RO has evaluated the veteran's diabetes mellitus at the 
20 percent rate under Diagnostic Code 7913.  Under this 
Diagnostic Code, a 20 percent evaluation is assigned for 
diabetes mellitus requiring insulin and a restricted diet, or 
an oral hypoglycemic agent and a restricted diet.  A 40 
percent evaluation is warranted for the requirement of 
insulin, a restricted diet, and regulation of activities.  
Regulation of activities means avoidance of strenuous 
occupational and recreational activities.  38 C.F.R. § 4.119.

In this case, the evidence shows that the veteran regularly 
takes NPH insulin 60 units twice a day as well as Metformin 
for treatment of his diabetes mellitus and has a medically 
restricted diet.  There is, however, no indication that the 
veteran's diabetes mellitus requires any particular 
regulation of activities.  The medical evidence shows that 
the veteran has been encouraged to exercise by clinicians 
involved in his diabetic treatment.  For example, a VA 
progress note dated May 17, 2001, encouraged the veteran to 
increase his activity daily.  Therefore, the Board finds that 
the veteran's diabetes does not result in prescribed 
avoidance of strenuous occupational and recreational 
activities.  To the extent the veteran's activities are 
regulated, the limiting factor, as noted on VA examination in 
February 2005, is related to other conditions from which the 
veteran suffers and not his diabetes.

The findings of record, accordingly, correlate closely with 
the criteria for a 20 percent evaluation for diabetes 
mellitus.

Overall, the preponderance of the evidence is against the 
veteran's claim of entitlement to an evaluation in excess of 
20 percent for diabetes mellitus, and this claim must also be 
denied. 

38 U.S.C.A. § 5107(b) is not applicable in this case because 
the preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Whether a timely notice of disagreement was timely filed 
to an August 1999 rating decision

An RO rating action in August 1999 awarded the veteran 
separate evaluations for post traumatic arthritis and other 
knee impairment for each of his knees, effective from July 1, 
1997.  The veteran was notified of the RO's determination in 
a letter dated August 10, 1999.  The veteran was also 
notified of his appellate rights by that letter.

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) in writing and, after an statement of the 
case (SOC) has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  The NOD 
must be filed within one year from the date that the RO mails 
notice of the determination.  The date of mailing of the 
notification is presumed to be the same as the date of the 
letter.  38 C.F.R. § 20.302(a).

Except in the case of simultaneously contested claims, a 
claimant, or his representative, must file a NOD with a 
determination by the RO within one year from the date that 
that RO mails notice of the determination to him or her.  
Otherwise, that determination will become final.  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302.

A written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the RO and a desire to contest 
the result will constitute a NOD.  While special wording is 
not required, the NOD must be in terms which can reasonably 
be construed as disagreement with that determination and a 
desire for appellate review.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.201.

After a timely NOD is filed, the RO is to take such review 
action as is appropriate and, if the matter is not resolved 
to the claimant's satisfaction, issue an SOC.  38 C.F.R. 
§ 7105(d); 38 C.F.R. §§ 19.26, 19.29, 19.30.  Once an SOC is 
issued, the claimant must then file a Substantive Appeal 
within 60 days from the date the SOC is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).

In October 1999, the veteran submitted a statement seeking 
service connection for diabetes.  The appellant did not 
indicate any disagreement with the August 1999 decision 
letter. In January 2000, the veteran submitted another 
statement revoking his Power of Attorney.  Neither of these 
statements from the veteran contained any expression of 
dissatisfaction or disagreement, or desire to contest the 
result of the RO's August 1999 determination.

On May 14, 2004, the veteran filed a notice of disagreement 
to the August 1999 rating decision.  However, by that time, 
more than one year had elapsed since the date of notification 
to the veteran of the August 1999 rating decision.  38 
U.S.C.A. § 7105.  Therefore, the veteran's May 2004 statement 
could not serve as a timely NOD.  The Board finds that there 
was no document received within the one year time period that 
could be reasonably construed as an NOD regarding the August 
1999 decision.  Accordingly, the Board must conclude that the 
veteran failed to submit a timely NOD with respect to the 
RO's August 1999 determination.

As such, the Board does not have jurisdiction to review this 
claim, and, pursuant to the Board's authority under 38 
U.S.C.A. § 7105(d)(3), the appeal as to this matter must be 
dismissed.

Since it has been decided herein that the veteran did not 
file a timely NOD with respect to the August 1999 decision, 
that decision is considered final.  38 C.F.R. § 3.104.

ORDER

An increased (compensable) evaluation for erectile 
dysfunction is denied.

An increased evaluation for diabetes mellitus, type II with 
hypercholesterolemia, currently rated 20 percent disabling, 
is denied.

The veteran did not file a timely NOD with respect to the 
August 1999 rating decision assigning an effective date of 
July 1, 1997, for the award of separate evaluations for post 
traumatic arthritis and other knee impairment for each knee>  
The Board has no jurisdiction of that matter, and the appeal 
is dismissed.



REMAND

In a decision issued on March 31, 2006, Kent v. Nicholson, 20 
Vet. App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (Court) noted that VA's obligation to provide 
a claimant with notice of what constitutes new and material 
evidence to reopen a service connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  The applicable new-and-material-
evidence regulation defines "new" to mean evidence "not 
previously submitted to agency decisionmakers . . . [that] is 
neither cumulative nor redundant."  "Material evidence" 
means existing evidence that "relates to an unestablished 
fact necessary to substantiate the claim."  
38 C.F.R. § 3.156(a) (2006).  

Generally, a claim for service connection is denied because 
there is either no evidence on one or more of the three 
elements needed to establish service connection or 
insufficient evidence on one or more of these elements.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996).  Therefore, when a 
claimant seeks to reopen a previously denied claim, material 
evidence would be (1) evidence on an element where the 
claimant initially failed to submit any competent evidence; 
(2) evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an 
element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or some 
combination or variation of the above three situations.  The 
Court held in Kent that, in the context of a claim to reopen 
a previously denied claim for service connection, the notice 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 
require VA to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The Court 
further held that the failure to provide notice of what 
constitutes material evidence in this context would generally 
be the type of error that has the natural effect of producing 
prejudice because it would constitute a failure to provide a 
claimant notice of a key element of what it takes to 
substantiate a claim to reopen.

The notice letter issued to the veteran in December 2003 in 
connection with his current claim does not meet the more 
stringent requirements set forth by the Court in Kent.  
Accordingly, the Board's consideration of the issue in 
appellate status at this time would constitute prejudicial 
error.  Therefore, the case must be remanded so that VA may 
provide the veteran with notice that complies with the 
criteria elaborated by the Court in Kent.  

Accordingly, the case is REMANDED for the following action:

1.  Provide a notice letter that meets 
the requirements of 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159, to include the 
more stringent requirements outlined by 
the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  This includes written 
notice of what evidence the veteran is 
expected to provide in support of his 
claim and what evidence that VA will 
obtain for him.  The notification should 
include notice of the specific evidence 
necessary to constitute new and material 
evidence to reopen the veteran's claim 
for service connection for asbestosis 
pursuant to Kent v. Nicholson.  The 
notice should also advise him that he 
should submit any relevant evidence in 
his possession concerning his claim.  

2.  Then, readjudicate the claim.  If any 
benefit sought on appeal remains denied, 
the veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board.

The veteran may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


